Dismissed and Memorandum Opinion filed August 5, 2021.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-21-00126-CR

                EX PARTE DORIAN CHRISTOPHER LUGO


               On Appeal from the 506th Judicial District Court
                           Waller County, Texas
                    Trial Court Cause No. 20-10-17466

                         MEMORANDUM OPINION

      On March 3, 2021, appellant filed an appeal from the trial court’s denial of
his application for a writ of habeas corpus. On June 22, 2021, this court ordered a
hearing to determine why appellant’s counsel has not filed a brief in this appeal.
On July 14, 2021, a supplemental clerk’s record with the findings of facts and
conclusions of law and the reporter’s record of a hearing held on July 2, 2021, was
filed in this court. The trial court’s findings and the hearing record reflect that
appellant no longer wishes to pursue his appeal.
      Appellant has not filed a written motion to withdraw the appeal or a written
motion to dismiss the appeal. See Tex. R. App. P. 42.2(a). However, based upon
the testimony at the hearing that appellant does not want to continue his appeal, we
conclude that good cause exists to suspend the operation of Rule 42.2(a) in this
case. See Tex. R. App. P. 2.

      Accordingly, we dismiss the appeal.



                                             Per Curiam

Panel consists of Chief Justice Christopher and Justices Zimmerer and Hassan.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                         2